Case 1:19-cr-00366-CBA-SJB Document 21-1 Filed 11/16/20 Page 1 of 1 PageID #: 104




 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
  – – – – – – – – – – – – – – –X

  UNITED STATES OF AMERICA
                                                              ORDER
          - against -
                                                              Docket No. 19 CR 366 (CBA)
  SALVADOR CIENFUEGOS ZEPEDA,

                           Defendant.

  – – – – – – – – – – – – – – –X


                 Upon the application of SETH D. DUCHARME, Acting United States Attorney for

 the Eastern District of New York, by Assistant United States Attorney Allen L. Bode, it is hereby

                 ORDERED that the underlying indictment, Criminal Docket No. 19-366, ECF

 Docket No. 1, be dismissed without prejudice;

                 ORDERED that the defendant SALVADOR CIENFUEGOS ZEPEDA be

 transported in the custody of the United States Marshal Service to Mexico and that the order of

 dismissal be stayed until the defendant enters Mexico; and

                 ORDERED that upon the arrival of the defendant SALVADOR CIENFUEGOS

 ZEPEDA in Mexico, the government is directed to file a notice with the Court confirming that the

 defendant has entered Mexico.


 Dated:     Brooklyn, New York
            November 18, 2020


                                             HONORABLE CAROL BAGLEY AMON
                                             UNITED STATES DISTRICT JUDGE
                                             EASTERN DISTRICT OF NEW YORK
